UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): August 26, 2015 MANHATTAN SCIENTIFICS, INC. (Exact name of registrant as specified in charter) Delaware 000-28411 85-0460639 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) The Chrysler Building 405 Lexington Avenue, 26th Floor New York, New York, 10174 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including area code: (212) 551-0577 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On August 26, 2015, Manhattan Scientifics, Inc. (the “Company”) issued a press release announcing that its Board of Directors has approved a share repurchase program as of August 26, 2015. Under the program, the Company is authorized to purchase shares of its common stock with a value of up to $500,000 in open market transactions at the discretion of management. All stock repurchases will be subject to the requirements of Rule 10b-18 under the Securities Exchange Act of 1934, as amended, and other rules that govern such purchases. A copy of the press release is included as exhibit 99.1 of this report. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of business acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Shell Company transactions. Not applicable. (d) Exhibits. ExhibitNumber ExhibitDescription 99.1 Press Release dated August 26, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MANHATTAN SCIENTIFICS, INC. By: /s/ Emmanuel Tsoupanarias Name: Emmanuel Tsoupanarias Title: Chief Executive Officer Date: August 28, 2015 New York, New York 3
